• Charles Kough brought an action against John .Schneider in the Cuyahoga Common Pleas for the purpose of recovering damages due to the alleged negligence of Schneider. Schneider was a foreman for the Star Baking Co. and Kough was a wagon salesman. One morning _ on appearing at work, he was found to be ill and complained of dizziness. Schneider administered what first aid treatment he could, giving Kough something to ease his stomach. It was alleged that thereafter, Schneider took Kough’s head and neck, and twisted it so that he might be relieved of a, “crick” which he complained of having in his neck. After this, Kough again became dizzy, and a doctor was called. Kough alleged that this twist or wrench of his neck caused him serious and permanent injuries.
A verdict was returned and judgment rendered thereon for $18,000 in Kough’s favor. Error was prosecuted and Schneider contended that misconduct of the jury was prejudicial. He claimed that a juror during the adjournment of the trial over Saturday and Sunday, approached an employee of the Star Baking Co. and questioned him concerning Schneider. The juror was told that Schneider was the Su-erintendent of the Star Baking Co. Schneider had previously testified in court that he was foreman of the bakers. This, Schneider claims, tended to reflect strongly against his credibility, affecting the weight of his testimony, all with the impossibility of examination of the person making such prejudicial statement.
The Court of Appeals affirmed 'the judgment of the lower court.
It is claimed that Schneider could not have foreseen or reasonably anticipated the result of his act, and therefore the injury is not actionable. Schneider claims that because (1) there was misconduct on part of the jury, '(2) there was error in rejection of testimony of Schneider in denial of the charge of negligence, (3) because there was no evidence tending to establish negligence on part of Schneider, and (4) because the verdict is excessive, there should be a reversal.